DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 04/21/2022 have been entered.
Claims 1-20 are pending.
Claims 11-20 have been withdrawn.
Claim 1 has been amended.
Claim Rejections - 35 USC § 103
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0002103) in view of He et al. (US 2020/0262746).
Regarding Claim 1, Wang teaches a cover element for electronics (Paragraph 0003, 0125) comprising a redrawn glass sheet, which would mean the glass would have a first and a second primary surface, (Paragraph 0022) with a thickness of 10 to 500 microns. (Paragraph 0079). This overlaps the claimed range of 25 to 125 microns. Wang teaches the Ra can be less than 5 nm. (Paragraph 0022). Wang also teaches Ra less than 1 nm are also preferred. (Paragraph 0079). This overlaps the claimed range of 1 or nm or less.  
Wang teaches polymeric layer can be laminated on both sides of the glass sheet via an adhesive layer (Paragraph 0121-0122). Therefore, Wang teaches a polymeric layer disposed over the first primary surface of the glass sheet and an adhesive layer applied to the second primary surface of the glass sheet. Wang teaches the ratio of the polymer layer to the glass sheet is less than 100% or less. (Paragraph 0118). This creates a thickness range for the polymeric layer that overlaps the claimed range of 25 to 125 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Wang does not specifically teach the glass sheet can withstand a pen drop of greater than 6 cm. 
He teaches a cover element for electronics comprising glass element, adhesive layer and polymeric layer. (Abstract; Paragraph 0002). He teaches pen drop or impact resistance is critical to a cover, specifically the glass component. (Paragraph 0003, 0078). With regard to the pen drop, He teaches a similar drop test to the test used on the claimed invention; a pen having a 0.7 mm diameter tungsten carbide tip is set perpendicular to the glass element. The pen is dropped at a low height and increased until the glass element breaks. The pens in He and the claimed invention have similar weights, approximately 5 g in He and 4.68-5.73 g in the claimed invention. (Paragraph 0042). He does not teach the pens are changed after every 5 drops; however, the test taught by He is sufficiently close to the test used in the claimed invention as to one with ordinary skill in the art would reasonably not expect a large variance in the results due to pen changing or the small difference in pen weight. He teaches the glass element should have a pen drop height of at least 60 mm. (Paragraph 0061). This matches the claimed range of 6 cm. He teaches this amount of impact resistance/pen drop test results will ensure the glass can be used in protectives covers that can withstand daily use and protect the electronic device (Paragraph 0003, 0010, 0061-0063, 0078). 
Therefore, it would have been obvious to one with ordinary skill in the art to have the claimed pen drop height test results for the glass sheet, as taught by He, to ensure that cover and glass sheet of Wang would be suitable as protective electronics covers that would be able meet the demands of daily use and protect the electronic device.
Regarding Claim 2, He teaches a pen drop height of greater than 80 mm is desired. (Paragraph 0061).  This matches the claimed range. 
Regarding Claim 3, Wang teaches the glass sheet can have a thickness of 10 to 500 microns. (Paragraph 0079). This overlaps the claimed range of 50 to 75 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 4, He teaches a pen drop height of greater than 100 mm is desired. (Paragraph 0061).  This matches the claimed range.
Regarding Claim 5, He teaches a pen drop height of greater than 150 mm is desired. (Paragraph 0061).  This overlaps the claimed range of 14 cm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 6-7, Wang teaches a Ra of less than 5 nm is desired and less than 1 nm is preferred (Paragraph 0022, 0079). This overlaps the claimed range of 0.7 nm or less and 0.4 or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 8, Wang teaches the polymeric layer comprises a polyimide, PET, PMMA or polycarbonate. (Paragraph 0118). 
Regarding Claim 9, Wang teaches the polymeric layer is bonded to the glass sheet via adhesive, where the adhesive is in direct contact with both glass element and polymeric layer. (Paragraph 0121-0122).
Regarding Claim 10, Wang teaches the cover element is on an electronic device. (Paragraph 0003). 
Response to Arguments
Applicant’s arguments have been fully considered, but are moot due to the new grounds of rejection necessitated by Applicant’s amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781